IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-31,824-02


EX PARTE DONALD RAY DOUGLAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6295-1 IN THE 82ND  DISTRICT COURT

FROM FALLS COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to life years' imprisonment.  The Tenth Court of Appeals affirmed his
conviction.  Douglas v. State, No. 10-92-233-CR (Tex. App. - Waco, March 31, 1993).
	In the instant application, Applicant raises several grounds for review challenging the merits
of his conviction.  Additionally, Applicant claims that he is being improperly denied good time and
work time credits.  
	This Court has previously refused to consider matters such as loss of good time credit,
disciplinary proceedings and inmate classification by way of a writ of habeas corpus.  Ex parte
Palomo, 759 S.W.2d 671, 674 (Tex. Crim. App. 1988), citing Ex parte Brager, 704 S.W.2d 46 (Tex.
Crim. App. 1986).  Therefore, Applicant's time credit claims are denied.  Applicant's remaining
claims are barred from review and are dismissed.  Tex. Code Crim. Proc. art. 11.07 § 4. 

Filed: January 9, 2013
Do not publish